Citation Nr: 1309466	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  04-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  By that rating action, the RO denied service connection for an acquired psychiatric disorder, to include PTSD (originally denied as emotional distress).

The Veteran testified at personal hearings at the RO in October 2003 and July 2004.  In May 2005, he testified before the undersigned at a hearing conducted at the Board's offices in Washington, D.C.  Transcripts from these proceedings have been associated with the Veteran's claims file.  

This issue on appeal was originally before the Board in November 2005; the Board remanded the Veteran's claim at that time for additional evidentiary development.  In a November 2006 decision, the case returned to the Board, and it Board denied the issue on appeal.  The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Memorandum Decision, the Court vacated the November 2006 decision and remanded the matter for further proceedings consistent with the Memorandum Decision.  In a December 2009 decision, the Board again denied service connection for an acquired psychiatric disorder.  In a September 2011 Memorandum Decision, the Court vacated the Board's December 2009 decision and remanded the matter for further proceedings consistent with its Memorandum Decision.  Specifically, the Court found that while the Board set forth adequate reasons and bases in its December 2009 decision, it failed to comply with the duty to assist the Veteran by not providing the Veteran with an adequate medical examination.  

Accordingly, pursuant to the September 2011 Memorandum Decision, this matter again returned to the Board in March 2012, when the Board remanded the case in order to provide the Veteran with an additional mental disorders examination.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran received an additional examination in June 2012.  The Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Although, as in the instant case, a veteran's stated claim may only seek service connection for a particular psychiatric disorder, the Court has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  The Board's decision thus considers entitlement to PTSD and all other psychiatric diagnoses raised by the record.


FINDINGS OF FACT

1.  The Veteran's alleged stressors do not involve combat or fear of hostile military or terrorist activity, and they are unverified.

2.  The competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's acquired psychiatric disability and his military service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred or aggravated by the Veteran's active duty military service, and a psychosis may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As set out above, the issue on appeal has previously been before the Court in March 2009 and September 2011.  Only the Court's September 2011 Memorandum Decision noted a deficiency in VA's duty to notify or duty to assist the Veteran; specifically, the conclusion of the December 2005 examiner that an etiological opinion could not be provided without resort to speculation was inadequate.  Accordingly, following the Court's September 2011 Memorandum Decision, the Veteran was provided with an additional VA examination in June 2012.  With respect to the adequacy of this examination, the Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that this examination report with opinion is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative have alleged weaknesses in the examination.  

The Board is confident that if there were other errors in terms of VCAA notice, or the Board's discussion thereof, this would have been brought to the Board's attention for the sake of judicial economy at the time of the March 2009 and September 2011 decisions.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).  Although the Court vacated the Board's 2006 denial and its legal efficacy, the Board's prior discussion of the VCAA nonetheless remains a matter of record, and one which was clearly provided to the Veteran.  Examination of the now-vacated 2006 Board decision reveals that the Board articulated how VCAA compliance with respect to the duty to notify was achieved.  Because the Court found no fault in the Board's previous notice discussion, and for the sake of economy, that complete discussion will not be repeated.   

Presumption of Soundness

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2012).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Turning to whether the Veteran was in sound condition at service entrance, the Board observes that at the time of the Veteran's July 1980 enlistment examination, the Veteran self-reported that he had experienced problems with depression or excessive worry, and he indicated that he had attempted suicide.  An associated doctor's note further explained that the Veteran reported that this occurred when the Veteran was 14 years old, such feelings did not recur, and the Veteran was "feeling OK now."  At the Veteran's July 1980 Report of Medical Examination, the Veteran was noted to be psychiatrically normal.  As normal findings were demonstrated on examination for enlistment into service, with only the Veteran's self-report of symptoms before active duty service, the presumption of soundness on induction attaches.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

The Board acknowledges that the Veteran has alleged on a number of occasions that he suffered from psychiatric symptoms before service, and the Veteran's June 2012 examination report indicated that the Veteran may have had a psychiatric condition that preceded active duty service.  The examiner stated that the Veteran "clearly has mental health symptoms given his long history of treatment beginning in childhood."  In June 2012, however, the Veteran's mother submitted a statement that the Veteran had not received psychiatric treatment (or, in her words, counseling) before active duty service because he did not need it.  Despite the Veteran's current allegations, with no medical evidence of record demonstrating treatment for a psychiatric condition before military service, the Board concludes that there is insufficient medical evidence indicating that a disability pre-existed the Veteran's period of service, and it finds that the presumption of soundness has not been rebutted. 

Service Connection - Laws and Regulations

With the Veteran presumed to be in sound condition at induction, the Board's analysis turns to whether the Veteran suffers from an acquired psychiatric condition as a result of active duty military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (indicating that, in cases in which the presumption of soundness cannot be rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence); VAOPGCPREC 3-03 (July 16, 2003).  

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309, including, in pertinent part, psychoses, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  

Certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  For the purposes of this presumption, the term "psychoses" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R.          § 3.384 (2012).

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  More specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).  With respect to the third element, the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  See 38 C.F.R. § 3.304(f) (2012); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) are applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Analysis

The Veteran claims that he suffers from an acquired psychiatric disability as a result of his experiences in service, including witnessing his wife engaged in an extramarital affair, experiencing the disappearance of his wife and abduction of his son, and being forced to sign legal documents at gunpoint.

As noted above, any claim for service connection requires the presence of a currently-diagnosed disability.  The Veteran's VA treatment records indicate that he has received a variety of psychiatric diagnoses, including PTSD, delusional disorder, and major depressive disorder.  Accordingly, the record demonstrates that the Veteran has a currently-diagnosed disability.

The next element needed in order to establish a claim for service connection for PTSD or other acquired psychiatric disability is the presence of an in-service injury or disease (or, using terminology applicable to PTSD, a "stressor").  As will be discussed in further detail below, the Veteran alleges that his PTSD is due to experiencing an event in-service associated with his involuntary separation from his wife and child.  The liberalizing criteria relating to the fear of hostile military or terrorist activity discussed above that do not require a verified stressor, therefore, do not apply.  See 38 C.F.R. §3.304(f)(3) (2012).  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressor occurred.  The following discussion concludes that the weight of the evidence is against a finding that the Veteran experienced his claimed in-service injury or disease (or, using terminology applicable to PTSD, a "stressor").

Turning to the evidence of record, the Board has reviewed the Veteran's service treatment records for any indication that the Veteran received treatment for a psychiatric disorder during active duty service, and it has found none.  While the Veteran sought medical treatment in service on a number of occasions, the Veteran never sought treatment for mental health problems, and none of the Veteran's service treatment records refer even incidentally to family problems.  A discharge examination was not conducted at the Veteran's request.  

The Board has also reviewed the Veteran's service personnel records, which indicate that the Veteran experienced a number of problems with his performance in service, but which do not reference marital difficulties.  These records demonstrate that the Veteran was cited on a number of occasions for a lack of cooperation, antisocial behavior, a desire to declare himself as a possible conscientious objector, tardiness, a failure to properly perform his duty, excessive sick call appearances, malingering, misuse of government property, and neglect.  In October 1981, the Veteran's commanding officer proposed to discharge the Veteran from service due to poor attitude, lack of motivation, inability to adapt socially or emotionally, lack of self-discipline, failure to demonstrate promotional potential, inability to accept instruction, substandard performance, and lack of cooperation with peers or superiors.  The Veteran was provided with an opportunity to submit a statement on his behalf at that time but elected not to do so.  The Veteran received an honorable discharge from service in December 1981, and the narrative reason for separation was "failure to maintain acceptable standards for retention."  

A March 1982 property settlement indicates that the Veteran's former spouse, D.S.C. was granted custody of the Veteran's minor child, and the Veteran had a right of reasonable visitation upon reasonable notice to D.S.C.  A July 1982 Certificate of Birth indicates that a child was born to D.S.R. (presumably the married-initials of the Veteran's former spouse, D.S.C.) and a man with the initials J.E.S.  The Veteran was incarcerated for violation of probation from June 1982 to October 1982.  

In August 1983, the Veteran reported that "as soon as he was in the armed forces, he was looking for ways to manipulate his way out of the armed forces."  The Veteran indicated that at discharge, he worked with a more senior officer to "make some stuff up" to ensure that he was not discharged dishonorably.  The Veteran reported he had a son but did not otherwise suggest that son had been abducted by his spouse.  Furthermore, the Veteran did not report that his spouse had been unfaithful to him during service or mention that he had been forced to sign a separation agreement at gunpoint.  The Veteran indicated that he had physically abused his wife.  In a March 1986 couples counseling session, the Veteran indicated that he had a son, but the Veteran was unable to see him regularly because the son lived in Colorado with the Veteran's former spouse and her new spouse.  

In a June 2000 examination conducted in association with the Veteran's claim for benefits from the Social Security Administration (SSA), the Veteran reported that he felt a delayed stress reaction to having a gun held to his head by two members of the military police (MP) while his wife kidnapped his son in 1981.  The examiner concluded that the Veteran was either intentionally producing or grossly exaggerating his physical and cognitive symptoms.  In an August 2001 clinical record, the Veteran stated that he had a child whom his former spouse kidnapped with the help of military personnel.  The Veteran reported that his spouse forged his name on divorce papers.  In November 2001, the Veteran reported that two MPs put guns to his head and took his wife and son from him.  The Veteran claimed that he was never legally divorced because he was in prison at the time that a falsified certificate of divorce was filed.  In December 2001, the Veteran reported that two MPs held guns to his head in-service while his wife kidnapped his son.  

In March 2002, the Veteran reported that he witnessed the death of a squad member in a truck accident during active duty service.  The Veteran further reported that he was accused of espionage and interrogated.  The Veteran reported that he was struck in the head with the butt of a rifle for laughing after witnessing a fellow soldier shoot off an officer's cap.  The clinician observed that the Veteran had a scar near his right eye, claimed as a result of that incident.  The Veteran also related that his ex-wife's "military boyfriend put a gun to the [Veteran's] head and made him sign papers for legal separation from his son."  

In April 2002, the Veteran reported that he "caught his wife with two other men" in service.  The Veteran reported that he told his wife that he would divorce her, but the Veteran then had to be away from his wife and son for a few days.  When the Veteran returned, his wife and son were gone.  The Veteran indicated that soon after their disappearance, "a man who looked like a lawyer" tried to convince him to sign separation papers.  The Veteran refused to sign, but he was then threatened with death.  The Veteran was shown a copy of a suicide note that the Veteran had supposedly signed.  The Veteran then signed the paper.  The Veteran indicated that his wife was involved with an MP.  The Veteran further reported that he was forced to accept a discharge and was threatened with a dishonorable discharge if he did not accept it, and he denied receiving any disciplinary actions.  The Veteran reported being struck by two drill sergeants during basic training.  The Veteran reported receiving one blow to the head causing a laceration and another blow to the legs causing numbness.

In the Veteran's November 2002 claim, he indicated that he began having marital problems with his wife in active duty service, and an MP forced him to sign a "legal separation document."  The Veteran indicated that he then lived in fear that his former wife had kidnapped his son, and he stated that he began to have marital problems in October 1981.  A master sergeant who was an MP presented himself as an attorney and, with two other MPs, forced the Veteran to sign a legal separation document, and that was the last time the Veteran saw his son.  The Veteran stated that the following Monday, he went out of the chain of command to obtain answers as to how this happened, and he continued to do so for more than two weeks.  The Veteran stated that his commander told him that he had to let go and get on with his career or get out of the Army.  He complained that he had been forced to sign papers at gunpoint, and no one would listen to his side of the story.

In March 2003, the Veteran stated that in August 1981, the Veteran caught his wife engaging in an extramarital affair with "two army men."  The Veteran then repeated the allegation that he was forced to sign a legal separation document at gunpoint.  In a February 2004 VA examination, the Veteran stated that his wife disappeared during active duty service, and he was "given leave and some funds to search for his wife and son."  Soon thereafter, two MPs forced the Veteran to sign a legal separation document at gunpoint.  The examiner noted that the Veteran's statements were abstract, grandiose, and delusional; his account sounded "recited," rather than genuine, and not spontaneous.  The examiner also noted that the Veteran had not emphasized this incident during his ongoing contact with a mental health provider.  In sum, the examiner thought the Veteran was not credible but acknowledged that it was possible that the Veteran himself believed the event occurred.  When the examiner asked the Veteran about his 1983 statement that he tried to "manipulate" his way out of the military, the Veteran responded that he had enlisted for four years, believing a recruiter's promises that he would be stationed in California and could be present at his son's birth, neither of which proved to be true.  The Veteran stated that he thereafter launched efforts to get himself discharged.  

In May 2004, the Veteran stated that in September 1981, he was forced at gunpoint to sign a separation document.  The Veteran's son was present at the time the Veteran's life was threatened, and the Veteran was told that he would "wind up dead" if he complained about such treatment.  In July 2004, the Veteran testified before a decision review officer (DRO) at the RO that in September 1981, two MPs put a gun to his head, showed him a suicide note, and that was the last day he saw his son.  The Veteran indicated that his former spouse conceived a child with one of these MPs approximately three weeks after this event.  In February 2005, the Veteran stated that he had been assaulted by J.B.S., who was an MP in the Army.  

In March 2005, the Veteran reported that he caught his wife "in bed" with an MP.  The Veteran reported that he then had to leave his wife for a time, and when he returned, his wife was gone.  The Veteran reported that MPs forced him at gunpoint to sign papers relating to a legal separation from his wife.  The Veteran later realized that one of the MPs was the man with whom his wife had been unfaithful.  The Veteran stated that he was hospitalized in 1983 because no one was listening to his complaints about his son being kidnapped.  The Veteran recalled that he received treatment for stress relating to his son from January 1983 through September 1983.  He also reported that he had group counseling from June through September of 1982 because he experienced anger issues relating to his inability to find his son.  He reported that he spent many years looking for his son and feeling angry about the situation.  

In a hearing before the undersigned in May 2005, the Veteran testified that he caught his wife engaged in an extramarital affair with another soldier.  About two months later, two MPs escorted the Veteran to a building and attempted to convince him to allow his wife to divorce him.  The Veteran indicated that he spoke with his captain, first sergeant, and a chaplain about these issues.

In a December 2005 VA examination, the Veteran reported that he caught his then-wife "in bed" with three other men.  The Veteran threatened his former wife with divorce.  The Veteran was later threatened at gunpoint, abused, and told that he had to sign legal separation papers from his wife.  The Veteran indicated that his wife and an MP with whom she had engaged in an affair were present at the time of this incident.  In June 2006, the Veteran stated that the Veteran's former spouse conceived a child with the MP who "attempted to intimidate [him] to sign divorce papers" and who encouraged the Veteran's former spouse to kidnap his son and leave Germany.  The Veteran alleged that this trauma "caused [him] to go over the edge" and ultimately resulted in his discharge so that he could locate his spouse and son.  The examiner noted that that it was possible that the Veteran began having mental health problems such as paranoid delusions while in the service which may have resulted in his difficulty adjusting to military life.

In July 2011, the Veteran expressed a desire for his former spouse and her husband to be jailed for assaulting him and kidnapping his son.  In November 2011, the Veteran indicated that an MP kept his son from him.  In a January 2012 VA treatment record, the Veteran could not recall the type of claim that he had submitted to VA, or what he wanted to achieve through the claims process.  The Veteran acknowledged that he had difficulties with "over-exaggerating" his results on previous psychiatric testing.  

In June 2012, the Veteran reported undergoing marriage counseling with the military chaplain.  The Veteran alleged that his wife tried to poison him while he was in service, and he fell asleep.  When he woke up, the Veteran found his wife engaged in sexual activity with two soldiers.  The Veteran reported that his 11-month old son was also naked in the bed at the time of this encounter.  Sometime after this event, the Veteran reported that he could not find his wife or son.  Two MPs took the Veteran into a room with his wife, infant son, and a lawyer.  The lawyer forced the Veteran to either sign a marital separation document that gave child support to his wife, or he would be killed and his suicide would be faked.  The Veteran was provided with a forged note that he believed was written by his former spouse.  One of the MPs put a gun to his head, and he signed the paperwork under protest.  The examiner diagnosed the Veteran with delusional disorder, and the examiner opined that it was less likely than not that the Veteran's condition was related to his claimed military stressor because, in part, the Veteran's stressor may represent part of his delusional construct.  The examiner found that the Veteran was not a credible or reliable historian.  The examiner opined that the claimed in-service events were less than likely to have actually occurred.  In February 2013, the Veteran's son submitted a statement describing his childhood without his father.  The Veteran's son stated that "being kidnapped by [his] mom and kept from [the Veteran] all those years has destroyed [the Veteran's] life both mentally and emotionally."

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board finds that the Veteran is indeed competent to provide such evidence, as will be discussed in further detail below, the Board finds that the Veteran's descriptions of such events is not credible for a number of reasons.  The Board, as the fact finder, must determine the credibility of lay evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

While the Board acknowledges the allegations that the Veteran made in March 2002 and April 2002 that he witnessed the death of another soldier, and was struck by drill sergeants in basic training, the Veteran does not allege these events are the in-service events that are related to his claimed acquired psychiatric condition.  Furthermore, for the same reasons that will be set forth in further detail below, the Board finds that the Veteran's March 2002 and April 2002 reports lack credibility.  

Instead of these incidents, however, the Veteran alleges that the marital difficulties that he experienced in-service, and specifically signing documents at gunpoint and the kidnapping of his son, are the in-service events that led to his acquired psychiatric condition.  Turning to an evaluation of the Veteran's credibility, the Board finds the Veteran's claimed account of his experiences in-service to be incredible for several reasons.  First, the Veteran's account of the experience has been inconsistent over time.  The Veteran has reported that, during active duty, he found his wife engaged in an extramarital affair with as few as one and as many as three other soldiers.  The Veteran has alleged on occasion, for example at his June 2012 VA examination, that his infant son was present, unclothed, and in the bed with his former spouse and these other soldiers at the time of the extramarital affair.  The Veteran has occasionally reported that J.E.S., the father of the child listed on the July 1982 birth certificate, was his wife's boyfriend, and one of the MPs who put a gun to his head.  At other times, the Veteran reported that two MPs placed guns against his head and forced him to sign a separation agreement.  The Veteran has reported at times that someone whom he believed to be a lawyer was present during the coercion and, at other times, he does not indicate that there was anyone present but the threatening MPs.  The Veteran has reported that a master sergeant was present along with the MPs.  The Veteran has alleged on at least two occasions that his wife and infant son were present when he was forced to sign the separation agreement.  At other times, the Veteran has denied that his former spouse and son were present for the event.  The Veteran has alleged that as part of the coercion, he was shown a copy of a forged suicide note, and he once alleged that his former spouse had written such note.  At other times the Veteran omitted this detail entirely.  Accordingly, upon review of the evidence of record, the Board finds that the Veteran's account of his in-service experience lacks credibility because the fundamental details of the Veteran's account of his in-service experience has changed dramatically over time.

The Board finds the Veteran's account of his in-service experience is not only inconsistent over time, but it is largely inconsistent with the weight of the evidence of record.  The lay statements of record that corroborate the Veteran's account were supplied by people who did not know the Veteran while he was on active duty and were based on information provided by the Veteran to the affiants.  For example, while the Board acknowledges that the Veteran's son stated in February 2013 that he was "kidnapped" by the Veteran's former spouse, this account appears to be based only on the Veteran's account of this history to his son.  Furthermore, given the central importance of the 1981 separation agreement that the Veteran allegedly signed at gunpoint, the Board finds that if such an agreement existed, the Veteran would have submitted it in support of his claim.  Instead, this purported agreement has never been submitted to VA.

Furthermore, the Veteran alleged on a number of occasions that he did not know where his former spouse and son were following the alleged kidnapping in 1981.  This is inconsistent with the March 1982 property settlement signed by the Veteran granting the Veteran a right of reasonable visitation of his child.  In July 2004, the Veteran's representative alleged that the Veteran could not have signed the March 1982 document because he was in jail at that time.  However, the evidence of record demonstrates that the Veteran was jailed only from June 1982 to October 1982.  Consistent with the property settlement, in March 1986, the Veteran indicated that his son lived in Colorado with his former spouse.  

The Veteran has alleged that the personnel problems that he demonstrated in service lend credence to his account of the in-service incident.  The Veteran has argued, for example at his October 2003 hearing before a DRO, that his discipline problems in-service occurred as a result of the family difficulties that he was experiencing.  The Board acknowledges that the Veteran had extensive problems with performance in-service, and he was ultimately discharged as a result of these difficulties.  Upon review of the evidence, however, the Board finds that the Veteran's allegation that his performance problems were reflective of marital discord lack credibility.  The Veteran did not indicate on his October 1981 separation document that family problems affected his military career.  The Board finds it implausible that the Veteran would not have reported such difficulties on this separation document if the Veteran perceived that he was being separated from active duty due to family difficulties.  Instead, the Board finds it to be much more likely that the Veteran would have reported this fact in October 1981, especially if the Veteran had been forced at gunpoint to sign separation documents.  The Veteran has indicated that the military gave him approximately 10 days of leave and a certain amount of funds in order to search for his wife and child.  The Veteran also testified that he told his captain and first sergeant about being threatened at gun point over custody of his child.  The Board finds that if he consulted with these members of his chain of command regarding such a serious allegation, there would have been an annotation of such events in the Veteran's service personnel records.  Instead, neither the alleged incident, nor the alleged leave, nor the disbursement of funds were reflected in any way in the Veteran's service personnel records.

The Board also finds that the Veteran's statements made closer in time to the alleged incident detract from the credibility of his current assertions regarding the in-service events.  For example, in an August 1983 clinical record, the Veteran reported that he sought out ways to manipulate his way out of the Army.  The Veteran's personnel records provide some support for this statement; not only is malingering a noted problem in service, but a February 1981 service personnel record indicated that the Veteran intended to consult with a chaplain in order to attempt to obtain conscientious objector status.  The evidence of record from December 1981 to June 2000 was silent as to any relationship between the Veteran's active duty service and his acquired psychiatric condition.  The evidence dated between 1981 and June 2000 includes medical records that reference psychiatric problems and problems with not being able to see his son but there was no mention of the Veteran's active duty service as the genesis of the disorders.  The Board finds it to be implausible that if, as the Veteran has alleged, he was consumed with finding his son, he did not report such feelings to any clinician until almost 20 years following the alleged kidnapping incident.  

Also relevant to the Board's evaluation of the Veteran's credibility generally, including his ability to accurately relate events that occurred in-service, is his consistent diagnosis from April 2002 onward with a delusional or psychotic disorder.  A number of examiners have indicated that the Veteran is an unreliable historian.  For example, in April 2002, the Veteran stated that he was a prophet who could foretell future events; one of his previous prophecies was the terrorist attack that occurred on September 11, 2001.  In February 2004, a VA examiner found that the Veteran had grossly overstated his psychopathology, rendering his clinical scales un-interpretable.  Associated validity scales reflected malingering.  In March 2005, the Veteran further discussed his prophecies of historically significant events, and the examiner found that the Veteran overstated his symptoms, and that his testing results were not valid.  In December 2011, a VA clinician noted that the Veteran claimed to hear the voice of God, and he told a long story about meeting the current President and a Supreme Court Justice in 1986.  The VA clinician indicated that the story "didn't sound likely," but "it didn't seem productive to challenge or even discuss the content directly."  The Board finds that these consistent notations that the Veteran suffers from a delusional disorder also detract from the credibility of the Veteran's current assertions regarding his in-service experiences.

The only objective evidence of record that supports even the Veteran's allegation that he experienced marital difficulty while on active duty-but, the Board observes, lends no credence to the reported incident involving signing a document at gunpoint-include the March 1982 Property Settlement Agreement and the July 1982 Birth Certificate that indicates that a child was born to D.S.R. and J.E.S.  A reading of this evidence in the light most favorable to the Veteran's claim (and disregarding all other possible explanations) suggests that the Veteran's former spouse may have conceived a child with J.E.S. in October 1981, two months before the Veteran's discharge from active duty.  Even accepting these documents as evidence of in-service marital difficulties, this evidence does not in any way support a finding that the Veteran's wife absconded with the Veteran's infant son or that the Veteran was forced to sign legal documents at gunpoint.

In addition to the Veteran's own allegations, the Board has considered as part of its credibility analysis the VA treatment reports that link the Veteran's PTSD to the claimed in-service incident.  For example, in August 2001, a VA examiner noted that the Veteran's PTSD "may possibly be from past childhood experiences, along with the experiences from his ex-wife and his child."  The February 2004 examiner indicated that the Veteran's claimed incident of having a gun held to his head "might" support a diagnosis of PTSD, but as noted above, the examiner doubted the veracity of the Veteran's account.  The December 2005 VA examiner noted that that it was "possible" that the Veteran began having mental health problems such as paranoid delusions while in the service, which may have resulted in his difficulty adjusting to military life, but ultimately found that an etiological opinion could not be offered without resort to speculation.

The question of whether the Veteran was exposed to a stressor in service is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In other words, whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is medical in nature; whether a claimed stressor actually occurred is a question of fact for adjudicators.  As discussed above, the VA opinions that diagnose the Veteran with PTSD are based on the Veteran's own account of an in-service stressor that the Board has found to lack credibility.  These VA opinions do not identify any specific supporting evidence corroborating the claimed in-service event.  The Board therefore does not find that these opinions lend additional credibility to the Veteran's accounts of his in-service experiences.  Accordingly, for all of the above reasons, the Veteran's account of his in-service experiences lack credibility, and the second Hickson element, an in-service injury or disease (or, using terminology applicable to PTSD, a "stressor"), is not met, and the claim fails on this basis alone.  With regard to the third Hickson element, a nexus between the Veteran's claimed in-service event and his current disability, such a connection is an impossibility given the Board's finding that the evidence does not support a finding that the claimed in-service event or injury occurred.  

The Board further observes that to the extent the Veteran claims that he has experienced a continuity of symptomatology of symptoms of psychosis, the record does not support such an allegation.  The Board observes that the Veteran submitted a claim for compensation in December 1981, immediately after his discharge, claiming entitlement to service connection for cellulitis and frostbite.  The Veteran did not make a claim for service connection at that time for an acquired psychiatric condition.  Furthermore, treatment records indicate that the Veteran's symptoms were not consistent with psychosis until April 2002, at which time the Veteran received an Axis I diagnosis of delusional disorder.  The Veteran's failure to include an acquired psychiatric condition among his claimed conditions in December 1981 and symptoms inconsistent with delusional disorder until April 2002 weigh against a finding of continuity of symptomatology.  

Similarly, with respect to a presumptive grant of service connection, the evidence of record does not demonstrate that the Veteran experienced symptoms associated with psychosis to a degree of 10 percent or more within one year of his separation from service in 1981.  The Board observes that the next treatment for a psychiatric condition occurred in August 1983, at which time the Veteran was diagnosed with adjustment disorder with mixed disturbance of emotions and conduct, and substance abuse in partial remission.  With no evidence of record between the Veteran's separation from service in 1981 and the August 1983 record at which time the Veteran had no diagnosed psychosis, the Board finds that a presumptive grant of service connection is not warranted.  

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is incredible for the reasons set forth above.  The second Hickson element, in-service disease or injury (or or, using terminology applicable to PTSD, a "stressor"), is not met, and the Veteran's claim for service connection for an acquired psychiatric condition, to include PTSD, fails on this basis alone.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no competent and probative evidence, to include the statements offered by the Veteran, that corroborates the Veteran's claimed in-service event (or "stressor," in the language of PTSD regulations), and the claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD, fails on this basis.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


